PALMER, J.
Shelli Stone (defendant) appeals the trial court’s order summarily denying her Florida Rule of Criminal Procedure 3.850 motion seeking postconviction relief. Although the defendant’s motion was facially insufficient, the trial court did not allow her leave to amend the motion before denying the motion for being facially insufficient. Accordingly, we affirm without prejudice to the defendant to later file a facially sufficient motion. See Nelson v. State, 875 So.2d 579 (Fla.2004).
AFFIRMED.
THOMPSON and TORPY, JJ., concur.